— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Posner, J.), rendered July 1, 1985, convicting him of attempted murder in the second degree, robbery in the first degree (two counts), and robbery in the second degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to support the defendant’s conviction. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
Furthermore, the defendant’s contention that the court unfairly marshaled the evidence is without merit. A review of the court’s charge reveals that the marshalling of the evidence was done in an even-handed manner, and the court took care to insure that the jury understood that its recollection of the evidence controlled (see, People v Saunders, 64 NY2d 665; People v Bell, 38 NY2d 116).
The defendant’s other contentions are without merit. Mangano, J. P., Bracken, Brown and Harwood, JJ., concur.